EXHIBIT 10.82

 

TERMINATION AGREEMENT AND MUTUAL RELEASE

 

THIS TERMINATION AGREEMENT AND MUTUAL RELEASE (the "Agreement") is made and
entered into as of July 22, 2016, by and among ELITE DATA SERVICES INC., a
publicly-traded Florida corporation ("DEAC" including the controlling
shareholders of DEAC), and PROPERTIES OF MERIT INC., a privately-held Nevada
corporation ("POM" including the controlling shareholder of POM). DEAC and POM
are sometimes referred to herein as the "parties" collectively or a "party"
individually.

 

RECITALS

 

WHEREAS, DEAC and POM are parties to that certain Definitive Agreement, dated
May 20, 2016 (the "Definitive Agreement"), attached hereto as Exhibit A,
pursuant to which the Company agreed to acquire one hundred percent (100%) of
the ownership interest in POM, in the form of three (3) separate closings
beginning on or before May 27, 2016, subject to certain performance requirements
of both parties as set forth in the Definitive Agreement.

 

WHEREAS, the parties now mutually desire to unwind and rescind the transaction
referenced in the above recital pursuant to the provisions of Section 8.2 of the
Definitive Agreement, due to, among other reasons, certain events that have
occurred subsequent to the date of execution of the Definitive Agreement,
including, but not limited to, the inability of DEAC to (i) become fully
compliant with certain regulatory agencies, and (ii) obtain the financings
required to complete the first and subsequent closings, in order to finance the
activities of POM; and

 

WHEREAS, to accomplish the unwinding of the Definitive Agreement, the parties
agree to comply with and effect the procedures set forth in Section 8.3 of the
Definitive Agreement, and subject to the terms and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. RESCISSION OF DEFINITIVE AGREEMENT.

 

Pursuant to Section 8.2 of the Definitive Agreement, and on the terms and
subject to the conditions of this Agreement, DEAC and POM each agrees to
terminate the Definitive Agreement, pursuant to Article VIII of the Definitive
Agreement. This Agreement and termination of the Definitive Agreement shall
become effective when executed and delivered by all of the parties hereto. Each
of the parties shall return and deliver such items to one another as may be
required pursuant to Section 8.3 of the Definitive Agreement.

 

2. MUTUAL REPRESENTATIONS AND WARRANTIES; COVENANTS.

 

Each party represents and warrants to the other party that:

 

2.1 Authorization. All corporate action on the part of the respective party and
its nominees, officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the respective party hereunder has been taken. This Agreement
constitutes a valid and legally binding obligation of the parties, enforceable
in accordance with its respective terms.

 

 1

 

 

2.2 Corporate Organization of the Company. Each of the parties is a corporation
duly organized, validly existing and in good standing under the laws of the
state of incorporation and has full corporate power and authority to carry on
its business as it is now being conducted and to own the properties and assets
it now owns.

 

2.3 Agreement Not in Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions provided for herein will (i)
result in the material breach of or constitute a material default or give rise
to any right of termination, cancellation or acceleration under any of the
terms, conditions, or provisions of any lease, license, promissory note,
contract, agreement, mortgage, deed of trust or other instrument or document to
which each of the parties is a party, or (ii) violate any order, writ,
injunction, decree, law, statute, rule or regulation applicable to any of the
parties.

 

2.4 Information and Statements. No representation or warranty made by or on
behalf of the parties with respect to this agreement or the Definitive Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements so made, in light of the
circumstances under which they are made, not misleading.

 

3. MUTUAL RELEASE.

 

3.1 Each party on behalf of itself and its respective partners, agents, assigns,
heirs, officers, directors, employees executors, and attorneys ("Affiliates")
hereby forever and finally releases, relieves, acquits, absolves and discharges
the other party and their Affiliates from any and all losses, claims, debts,
liabilities, demands, obligations, promises, acts, omissions, agreements, costs
and expenses, damages, injuries, suits, actions and causes of action, of
whatever kind or nature, whether known or unknown, suspected or unsuspected,
contingent or fixed, that they may have against the other party and their
Affiliates, including without limitation claims for indemnification, based upon,
related to, or by reason of any matter, cause, fact, act or omission occurring
or arising at any moment out of the Agreement or Definitive Agreement.
 

3.2 Each party acknowledges that this mutual release does not constitute any
admission of liability whatsoever on the part of any of the undersigned.

 

3.3 Each party knowingly and voluntarily waives any and all rights that it or
its Affiliates has or may have under applicable law, except that DEAC shall be
liable to POM for the repayment of any and all advances made by POM to DEAC, as
of the date of this Agreement, under the executed Amended Convertible Redeemable
Note ("POM Note" terminating that certain Convertible Promissory Note dated May
20, 2016 as set forth in Exhibit B to the Definitive Agreement ), attached
hereto as Exhibit B, which was advanced to DEAC for the purposes of funding the
completion of DEAC's audit and Form 10K filing with the SEC for the period
ending December 31, 2015, and other actions required to become a fully reporting
public company.

 

3.4 Each party represents and warrants that there has been no assignment or
transfer of or giving of a security interest in or encumbrance upon any interest
in any claim which he/it or his/its Affiliates may have against any other party.
Each of the parties further represents that such party: (i) has carefully read
this Agreement; (ii) knows the contents of this Agreement; (iii) has had the
advice of counsel of such party's choosing in connection with the subject matter
hereof, and the advice thereof is reflected in the provisions of this Agreement;
and (iv) has not been influenced to any extent whatsoever in doing so by any
other party or by any other person or entity, except for those representations,
statements and promises expressly set forth herein.

 

4. INDEMNIFICATION.

 

Each party shall defend, indemnify, and hold the other harmless from and against
any and all losses, damages, liabilities and expenses (including penalties and
attorneys' fees) which are incurred or suffered by or imposed upon the other
party arising out of or relating to (i) any failure or breach by the party to
perform any of its covenants, agreements or obligations under this Agreement, or
(ii) any inaccuracy or incompleteness of any of the representations and
warranties of the party contained in this Agreement or in any Exhibit delivered
in connection with this Agreement.

 

 2

 

 

5. MISCELLANEOUS.

 

5.1 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimiles thereof, each of which shall be an original, but such
counterparts together shall constitute one and the same instrument.

 

5.2 Entire Agreement. Unless otherwise specifically agreed in writing, this
Agreement and the Exhibit hereto represent the entire understanding of the
parties with reference to the transactions set forth herein and supersede all
prior warranties, understandings and agreements heretofore made by the parties,
and neither this Agreement nor any provisions hereof may be amended, waived,
modified or discharged except by an agreement in writing signed by the party
against whom the enforcement of any amendment, waiver, change or discharge is
sought.

 

5.3 Specific Performance. The parties agree that irreparable damage would occur
in the event any provision of this Agreement was not performed in accordance
with the terms thereof and that, prior to the termination of this Agreement
pursuant to its terms, the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or equity.

 

5.4 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns. No party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party.

 

5.5 Governing Law and Attorneys' Fees. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. In the event of
any action at law or suit in equity in relation to this Agreement or any Exhibit
or other instrument or agreement required hereunder, the prevailing party in
such action or suit shall be entitled to receive its or his attorneys' fees and
all other costs and expenses of such action or suit.

 

5.6 Further Action. In case at any time after the Closing Date any further
action is necessary or desirable to carry out the purposes of this Agreement,
the appropriate person or persons shall take such action as promptly as
practicable.

 

5.7 Survival. All representations, warranties, covenants and agreements of the
parties contained in this Agreement, or in any instrument, certificate, opinion
or other writing provided for herein, shall survive the Closing.

 

5.8 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

[Signature Page Follows.]

 

 3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

DEAC

 

ELITE DATA SERVICES INC.

 

By:

/s/ Charles Rimlinger

 

Charles Rimlinger

  

Chief Executive Officer

 



 

DEAC CONTROLLING SHAREHOLDER(S)

 



By:

/s/ Dr. James G. Ricketts

 

Dr. James G. Ricketts

 



 



Shares of Series B Preferred Stock Outstanding:

 

 

2,000,000

 

 

 

 

 

 

Total Number Shares of Controlling Shareholder:

 

 

1,000,000

 

 

 

 

 

 

Number of Votes per Share per Series:

 

 

1

 

 

 

 

 

 

Number of Votes per Share to Common Stock:

 

 

1,000,000,000

 

 

 

 

 

 

Percent of Outstanding Series B Shares Consenting:

 

 

50.00%



 



By:

/s/ Stephen Antol

 

Stephen Antol 



 



Shares of Series B Preferred Stock Outstanding:

 

 

2,000,000

 

 

 

 

 

 

Total Number Shares of Controlling Shareholder:

 

 

1,000,000

 

 

 

 

 

 

Number of Votes per Share per Series:

 

 

1

 

 

 

 

 

 

Number of Votes per Share to Common Stock:

 

 

1,000,000,000

 

 

 

 

 

 

Percent of Outstanding Series B Shares Consenting:

 

 

50.00%



 

 4

 

 

POM

 

PROPERTIES OF MERIT INC.

 



By:

/s/ Nicola Suppa

 

Nicola Suppa

  

President

 



 

POM CONTROLLING SHAREHOLDER

 

By:/s/ Nicola Suppa

 

Nicola Suppa

 



 



Shares of Common Stock Outstanding:

 

 

20,000,000

 

 

 

 

 

 

Total Number Shares of Controlling Shareholder:

 

 

20,000,000

 

 

 

 

 

 

Number of Votes per Share of Common Stock:

 

 

1

 

 

 

 

 

 

Number of Votes of Controlling Shareholder:

 

 

20,000,000

 

 

 

 

 

 

Percent of Outstanding Shares Consenting:

 

 

100.00%



 

 5

 

 

EXHIBIT A

 

Definitive Agreement

 

See Attached.

 

 6

 

 

EXHIBIT B

 

AMENDED

CONVERTIBLE REDEEMABLE NOTE
(POM Advance)

 

See Attached.

 

 



7



 